Exhibit 10.3

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of June 18, 2009 (this
“Amendment”), is by and between Interval Leisure Group, Inc. (the “Company”) and
William L. Harvey (“Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of August 25, 2008, as amended December 30, 2008 (the
“Original Agreement”) relating to the employment of the Executive by the
Company;

 

WHEREAS, the Company and Executive desire to make certain amendments to the
Original Agreement pursuant to the terms and subject to the conditions set forth
in this Amendment.

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:

 


1.                                       AMENDMENTS TO STANDARD TERMS AND
CONDITIONS.  THE STANDARD TERMS AND CONDITIONS OF THE ORIGINAL AGREEMENT SHALL
BE AMENDED AS FOLLOWS:


 


A.                                       SECTION 1(D)(III) SHALL BE REPLACED
WITH THE FOLLOWING: “(III) ANY PORTION OF THE INITIAL EQUITY AWARDS OR OF ANY
OTHER EQUITY AWARD GRANTED AFTER THE EFFECTIVE DATE UNDER THE COMPANY INCENTIVE
PLAN OR ANY SUCCESSOR PLAN (“FUTURE EQUITY AWARD”) THAT IS OUTSTANDING AND
UNVESTED AT THE TIME OF SUCH TERMINATION BUT THAT WOULD, BUT FOR A TERMINATION
OF EMPLOYMENT, HAVE VESTED DURING THE SEVERANCE PERIOD SHALL VEST AS OF THE DATE
OF SUCH TERMINATION OF EMPLOYMENT; PROVIDED; HOWEVER, THAT, FOR PURPOSES OF THIS
PROVISION, EACH FUTURE EQUITY AWARD THAT VESTS AT THE END OF A MULTI-YEAR PERIOD
(“FUTURE CLIFF VESTING AWARD”) SHALL BE TREATED AS THOUGH IT VESTED ANNUALLY PRO
RATA OVER ITS VESTING PERIOD (E.G., IF THE DATE OF TERMINATION OCCURRED BETWEEN
THE ONE AND TWO-YEAR ANNIVERSARIES OF THE GRANT DATE OF A FUTURE CLIFF VESTING
AWARD THAT VESTS AT THE END OF FOUR YEARS, 75% OF COMPANY RSUS SUBJECT TO SUCH
FUTURE CLIFF VESTING AWARD WOULD VEST ON THE DATE OF TERMINATION AND IF THE DATE
OF TERMINATION OCCURRED FOLLOWING THE TWO-YEAR ANNIVERSARY OF THE EFFECTIVE
DATE, ALL OF THE COMPANY RSUS SUBJECT TO SUCH FUTURE CLIFF VESTING AWARD WOULD
VEST ON THE DATE OF TERMINATION); PROVIDED, FURTHER, HOWEVER, THAT ANY COMPANY
RSUS THAT WOULD VEST UNDER THIS PROVISION BUT FOR THE FACT THAT OUTSTANDING
PERFORMANCE CONDITIONS HAVE NOT BEEN SATISFIED SHALL VEST ONLY IF, AND AT SUCH
POINT AS, SUCH PERFORMANCE CONDITIONS ARE SATISFIED.”


 


B.                                      SECTION 2 SHALL BE REPLACED IN ITS
ENTIRETY WITH THE FOLLOWING:


 


“2.                                 TREATMENT OF EXECUTIVE’S EQUITY AWARDS IN
THE EVENT OF A CHANGE OF CONTROL OF THE COMPANY.  IN THE EVENT THAT, DURING THE
TERM, THERE IS CONSUMMATED A CHANGE OF CONTROL (AS DEFINED IN THE COMPANY
INCENTIVE PLAN), ANY PORTION OF THE INITIAL EQUITY AWARDS OR OF FUTURE EQUITY
AWARDS THAT


 

--------------------------------------------------------------------------------



 


IS OUTSTANDING AND UNVESTED AT THE TIME OF SUCH CHANGE OF CONTROL WHICH WOULD
HAVE VESTED DURING THE TWENTY-FOUR (24) MONTH PERIOD FOLLOWING SUCH CHANGE OF
CONTROL SHALL VEST AS OF THE DATE OF SUCH CHANGE OF CONTROL AND THE INITIAL
EQUITY AWARDS AND FUTURE EQUITY AWARDS SHALL OTHERWISE CONTINUE TO VEST IN
ACCORDANCE WITH THEIR TERMS; PROVIDED THAT, FOR PURPOSES OF THIS PROVISION, ANY
FUTURE CLIFF VESTING AWARD SHALL BE TREATED AS THOUGH IT VESTED ANNUALLY PRO
RATA OVER ITS VESTING PERIOD (E.G., IF THE CHANGE OF CONTROL OCCURRED ON THE
ONE-YEAR ANNIVERSARY OF THE GRANT OF A FUTURE CLIFF VESTING AWARD WHICH VESTS AT
THE END OF FOUR YEARS, 75% OF THE COMPANY RSUS SUBJECT TO SUCH FUTURE CLIFF
VESTING AWARD WOULD VEST ON THE DATE OF CONSUMMATION OF THE CHANGE OF CONTROL
AND IF THE DATE OF TERMINATION OCCURRED FOLLOWING THE TWO-YEAR ANNIVERSARY OF
THE GRANT OF SUCH FUTURE CLIFF VESTING AWARD, ALL OF THE COMPANY RSUS SUBJECT TO
SUCH FUTURE CLIFF VESTING AWARD WOULD VEST ON THE DATE OF CONSUMMATION OF SUCH
CHANGE OF CONTROL).  IN THE EVENT ANY PORTION OF THE INITIAL EQUITY AWARDS OR OF
FUTURE EQUITY AWARDS REMAINS UNVESTED FOLLOWING SUCH CHANGE OF CONTROL AFTER
APPLICATION OF THE FOREGOING SENTENCE, THE AGREEMENTS EFFECTUATING THE CHANGE OF
CONTROL SHALL PROVIDE FOR THE ASSUMPTION OR SUBSTITUTION OF THE UNVESTED INITIAL
EQUITY AWARDS AND FUTURE EQUITY AWARDS BY THE SUCCESSOR ENTITY (UNLESS THE
SUCCESSOR ENTITY IS THE COMPANY, IN WHICH CASE THE UNVESTED INITIAL EQUITY
AWARDS AND FUTURE EQUITY AWARDS SHALL REMAIN OUTSTANDING IN ACCORDANCE WITH
THEIR TERMS).  IN NO EVENT SHALL ANY UNVESTED PORTION OF THE INITIAL EQUITY
AWARDS OR FUTURE EQUITY AWARDS BE CANCELLED OR FORFEITED WITHOUT VALUE IN
CONNECTION WITH A CHANGE OF CONTROL


 


2.                                       NO OTHER AMENDMENTS.  EXCEPT FOR
MODIFICATIONS SPECIFICALLY SET FORTH IN THIS AMENDMENT, THE ORIGINAL AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT ANY OTHER MODIFICATION.


 


3.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREIN.


 

4.                                       Miscellaneous.  The invalidity or
unenforceability of any particular provision of this Amendment shall not affect
the other provisions hereof, and this Amendment shall be construed in all
respects as if the invalid or unenforceable provision were omitted. No
alteration, modification, amendment or addition shall be valid unless expressed
in writing and signed by or on behalf of Parent and the party against which such
alteration, modification, amendment or addition is to be enforced.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed on the date first written above.

 

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

By:

/s/ Craig M. Nash

 

 

Craig M. Nash

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

/s/ William L. Harvey

 

WILLIAM L. HARVEY

 

--------------------------------------------------------------------------------